                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL NO. 19-294-01

VERSUS                                           JUDGE ELIZABETH E. FOOTE

ORENTHA JAMES PEA (01)                           MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

      Before the Court is a motion for judgment of acquittal filed by the Defendant,

Orentha Pea (“Pea”). Record Document 120. The Government opposes this motion. See

Record Document 123. Following a thorough review of the parties’ submissions and the

record, the Defendant’s motion is DENIED.

I.    Background.

      Pea was indicted on two counts of unlawful possession of a firearm. One count

alleged that he knowingly possessed a firearm after having been convicted of a felony

offense, pursuant to 18 U.S.C. § 922(g)(1). The second count alleged that Pea knowingly

possessed a firearm after having been convicted of a misdemeanor crime of domestic

violence, pursuant to 18 U.S.C. § 922(g)(9). Pea’s charges stemmed from a series of

events that occurred on January 13 and 14, 2019, culminating in the victim, his wife

Termekia Montgomery, calling 9-1-1 to report that Pea was inside her house armed with

a gun. Upon the arrival of police, they found Pea inside the house and also discovered a

loaded pistol in a utility closet inside the house. That gun had Pea’s DNA on it.

      The case proceeded to a three-day jury trial beginning on May 24, 2021. The

evidence adduced at trial showed that on January 13, 2019, Montgomery was driving the

                                             1
family (herself, Pea, and their children) from Mansfield, Louisiana to Shreveport, Louisiana.

During the drive, Pea pulled out a gun, pointed it at Ms. Montgomery, and threatened to

kill her. Ms. Montgomery managed to drop Pea off elsewhere before she returned home

with the children. Later that night, Pea entered Ms. Montgomery’s home, continued to

threaten her with the gun, and ultimately locked her in the master bedroom. These events

spilled over into January 14 and ultimately prompted Ms. Montgomery’s 9-1-1 call to which

police responded and because of which they searched her home for a gun. The police

found the gun not where Ms. Montgomery suggested it would be (in places she viewed as

his hiding spots), but rather in another location altogether. At trial, a DNA expert testified

that Pea’s DNA was discovered on the gun.

       During the trial, Pea’s defense centered on attacking the credibility of his family

members who testified against him. This included not only Ms. Montgomery, but also two

of the couple’s children who testified for the Government.           The theory repeatedly

presented to the jury was that the family concocted this story to frame Pea and that any

inconsistencies in their respective versions of events must be proof that they were lying.

Consistent with this theory, Pea’s defense argued that his family members planted his DNA

on the gun with a toothbrush. In spite of his defense, the jury convicted Pea of both

counts of the Indictment. This motion followed Pea’s conviction.

II.    Standard of Review for Rule 29 Judgment of Acquittal.

       The standard for evaluating a defendant’s motion for acquittal is whether “after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.”


                                              2
Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979). Thus, the Court’s task at this

stage is to view not only the evidence, but also all reasonable inferences, in the light most

favorable to the Government. See United States v. Mendoza, 522 F.3d 482, 488 (5th Cir.

2008). “[A]ll credibility determinations are made in the light most favorable to the verdict.”

Id. (quoting United States v. Moreno, 185 F.3d 465, 471 (5th Cir. 1999)). “In effect, the

court assumes the truth of the evidence offered by the prosecution.” United States v.

Robertson, 110 F.3d 1113, 1117 (5th Cir. 1997). The Court reviews the sufficiency of

circumstantial evidence in the same manner that it reviews the sufficiency of direct

evidence. See United States v. DeJean, 613 F.2d 1356, 1358 (5th Cir. 1980). Moreover,

“[a]ll evidence is considered, not just that supporting the verdict, but the evidence need

not conclusively disprove alternatives; the jury is free to choose among reasonable

constructions of the evidence.” United States v. Peterson, 244 F.3d 385, 389 (5th Cir.

2001) (internal marks omitted).      “The evidence need not exclude every reasonable

hypothesis of innocence or be wholly inconsistent with every conclusion except that of

guilt . . . .” United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996). “Circumstances

altogether inconclusive, if separately considered, may, by their number and joint

operation, especially when corroborated by moral coincidences, be sufficient to constitute

conclusive proof.” United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012). “Jurors

may properly ‘use their common sense’ and ‘evaluate the facts in light of their common

knowledge of the natural tendencies and inclinations of human beings.’” Id. (quoting

United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989)).




                                              3
       Therefore, this Court will not weigh the evidence or assess the credibility of

witnesses, Lopez, 74 F.3d at 577, but rather will determine “only whether the jury made

a rational decision, not whether its verdict was correct on the issue of guilt or innocence.”

United States v. Dean, 59 F.3d 1479, 1484 (5th Cir. 1995). However, “[a] verdict may not

rest on mere suspicion, speculation, or conjecture, or on an overly attenuated piling of

inference on inference.” United States v. Moreland, 665 F.3d 137, 149 (5th Cir. 2011).

“If the evidence is relatively balanced, a reasonable juror could not convict beyond a

reasonable doubt . . . .” Peterson, 244 F.3d at 389. Under those circumstances, the Court

should grant the Defendant’s motion.

III.   Analysis.

       Here, the Court finds that the evidence presented during the three-day trial in this

matter clearly supported the jury’s verdict, which found Pea guilty of two counts of

unlawful possession of a firearm. The jury heard testimony from Ms. Montgomery, who

testified that Pea possessed the gun on January 13 and that he threatened to use the gun

to kill her on that date. She also testified that Pea still had possession of the gun on

January 14, 2019. Ms. Montgomery’s testimony was not the sole evidence in support of

Pea’s guilt. The couple’s son, Kyvonte Montgomery, corroborated his mother’s testimony

by testifying that Pea had the gun in his possession on January 13 and January 14.

Kyvonte testified as to the events that took place during the drive from Mansfield to

Shreveport, specifically that Pea pulled a gun and threatened to harm Ms. Montgomery.

Further, the Government presented evidence of Pea’s DNA on the charged weapon itself.




                                             4
Thus, there was both testimonial and physical evidence establishing Pea’s unlawful

possession of the charged weapon on or about January 13 and 14, 2019.

       Pea’s contention that his wife and son are not credible witnesses is unpersuasive,

especially given the legal standard with which this motion must be reviewed. That is, all

credibility determinations must be resolved in favor of the verdict. That the witnesses did

not testify identically with respect to every detail does not create the inference that Pea’s

family framed him for this crime, nor does it compel the Court to find the testimony

“incredible as a matter of law.” Record Document 120-1, p. 3. The inconsistencies were

explored at trial in front of the jury, yet the jury chose not to accept Pea’s assertion that

he was being framed. There was an abundance of consistent, compelling evidence to

allow the jury to credit the family members’ testimony over the explanations offered by

the defense. The Court will not disturb the jury’s findings.

       Furthermore, while Pea understandably focuses his attention on the inconsistencies

between the testimony of these witnesses, particularly Ms. Montgomery and Kyvonte

Montgomery, it must be noted that their testimony was overall consistent. As to January

13, they testified consistently that Ms. Montgomery was driving the SUV, Pea was in the

front passenger seat, and the children were in the rear of the vehicle; they testified

consistently that while in the vehicle, Pea pulled a gun on Ms. Montgomery and pointed it

at her; they testified consistently that Pea threatened Ms. Montgomery with the gun; they

testified consistently that this event happened in front of her children, while she was

driving the family from one city to another. As to January 14, they testified consistently

that Pea demanded Ms. Montgomery drive him to a nearby store; they testified


                                             5
consistently that they were in the vehicle with Pea during this trip; they testified

consistently that once Pea was inside the store, Ms. Montgomery drove away; they

testified consistently that she then called 9-1-1 to report his threats and his possession of

the gun; they testified consistently that Pea was the only one inside the house when police

arrived and conducted a search; and they testified consistently that they waited inside the

SUV until they were approached by the police.

       Given the substantial direct and circumstantial evidence presented at trial, it can

hardly be said that the jury’s guilty verdict was not a “rational decision,” nor can the jury

be faulted for declining to accept the defense’s suggestion that Ms. Montgomery or others

planted Pea’s DNA on the gun with a toothbrush. Accordingly, the Defendant’s motion for

judgment of acquittal is denied.

IV.    Conclusion.

       After a careful and thorough review of the record and the governing jurisprudence,

the Defendant’s motion for a judgment of acquittal [Record Document 120] be and is

hereby DENIED.

        THUS DONE AND SIGNED this 7th day of July, 2021.




                                         ELIZABETH ERNY FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                             6
